Title: From Thomas Jefferson to William Short, 9 June 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington June 9. 06 
                        
                        I observed to you in a former letter that I had found from experience that I could not pay you more than
                            1000. D. a quarter without recurring to extraordinary measures which your indulgence had dispensed with. this has been
                            done by remittances of 500. D. two months in the quarter, or of 1000. D. in one month. according to this I should now have
                            sent 1000. D. and have intermitted the next month. it happens that it will be much more convenient to me to send you only
                            500. D. this month, & an equal sum the next instead of then intermitting, so that the paiments shall suffer no
                            diminution, but only one sum of 500. D. be paid a month later; I accordingly now inclose you an order of the bank of the
                            US. here on that of Philadelphia for 500. D. and will do the same in the first week of the ensuing month of July, which I
                            hope will produce no inconvenience to you.
                        The barrique of Cahusac sec is arrived & in my cellar: but not being yet settled I have not tasted it. a correspondence is established between the Regisseur of Me. de la Rochefoucault & mr Lee, so that I have not only been
                            able to order paiment there, but have such information from the Regisseur as will enable me to procure a regular supply
                            hereafter if desired; which will certainly be desired if the wine retains the quality it had in the time of the Dutchess
                            D’Anville. I feel myself quite indebted to you for having procured me this facility.
                        I expect to go to Monticello about the 20th. of July. I do not know what motions you have in contemplation
                            for the season: but if into this or that quarter, you know that I shall be sincerely happy to see you at either place. I
                            should suppose Monticello safer for your health than Phila in the months of Aug. & Sep. Accept affectionate salutations
                            & assurances of continued esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    